2017 IL App (1st) 170493
                                                                                  Second Division

                                                                                 December 5, 2017



                                           No. 1-17-0493


VILLAGE OF MOUNT PROSPECT,                                     )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   Nos.   YE 311-081
                                                               )          YE 311-082
MARTIN KURTEV,                                                 )
                                                               )   Honorable
          Defendant-Appellant.                                 )   James P. Pieczonka,
                                                               )   Judge presiding.


          JUSTICE MASON delivered the judgment of the court, with opinion.
          Presiding Justice Neville and Justice Pucinski concurred in the judgment and opinion.

                                             OPINION

¶1        Following a bench trial, defendant Martin Kurtev was found guilty of speeding and

disobeying a traffic control signal in the Village of Mount Prospect (Village). Kurtev appeals

pro se, arguing the circuit court erred when it did not accept his “defense” that the Village failed

to show the relevant speed limit signs, traffic control devices, and road markings complied with

the Manual of Uniform Traffic Control Devices (MUTCD) and the speed limit was established

based on an engineering study. We affirm.

¶2        Kurtev was charged by citations with speeding (driving 16 miles per hour over the posted

speed limit) and disobeying a traffic signal (a red light) in the Village. Village police officer

Melendez was the only witness at trial. He testified that he was on routine traffic patrol in the

area of Golf Road and Oakwood Drive on August 19, 2016. The moving radar in his vehicle was
1-17-0493


activated. He had checked it prior to his shift and it was calibrated and working properly. Around

2:44 a.m., Melendez was driving westbound on Golf Road, which had a posted speed limit of 40

miles per hour. As he approached Busse Road, he observed the traffic light turn red. Melendez

was familiar with the traffic light at the intersection and knew that, if the light was red for

westbound traffic, it was also red for eastbound traffic.

¶3     Melendez was about 100 feet from the intersection, with a clear view of the incoming

traffic, when he saw a 2015 Mitsubishi travel eastbound on Golf Road through the red light at the

intersection. As the car drove through the intersection, Melendez’s radar captured the vehicle

traveling at 56 miles per hour. The Mitsubishi was the only vehicle on the road at the time. After

observing the traffic violations, Melendez initiated a traffic stop and issued two citations to

Kurtev, the driver, for speeding and running the red light. He rechecked his radar equipment; it

was calibrated and working properly.

¶4     At the close of the Village’s case, Kurtev pro se moved for a directed finding, arguing

“deficiencies in the evidentiary foundation” of the Village’s case. He argued that the Village

failed to establish that the speed limit, traffic control devices, and markings on the road where

the violations occurred had been set by and conformed to the standards of the MUTCD. Kurtev

claimed MUTCD was adopted as the national standard for all traffic control devices on any

public street or highway, and it preempted state traffic control laws. He also claimed the Village

did not produce the engineering studies required to establish the legality of the speed limit and

traffic control devices under MUTCD. Kurtev asserted that, without these engineering surveys,




                                                -2­
1-17-0493


the speed limit and traffic lights were unlawfully posted and his citations based thereon should

be dismissed. The trial court denied the motion. 1

¶5      Kurtev presented no evidence, and the court found him guilty of both violations. It issued

a $200 fine on the speeding offense, plus fees and costs, and supervision on the red light

violation.

¶6      Kurtev appeals pro se, but his argument is unclear. He states the issue as: “Did the circuit

court err when it did not accept Kurtev’s defense that traffic citations should be dismissed if they

are issued for alleged violations of illegal, fictitious, and/or arbitrary/capricious speed limit signs

and traffic control devices, after Kurtev had questioned and the prosecution had failed to

establish that these traffic regulation signs and devices are legal and conform to the federal law

requirements set out in [MUTCD].” Kurtev contends “the dispositive issue” is whether the

defense “can be asserted in a case involving charges of driving at a speed in excess of a posted

speed limit and failure to stop at a red traffic light.”

¶7      But the record shows the court did not prevent Kurtev from presenting this defense, as it

allowed him to make an extensive argument setting forth the defense in his oral motion for a

directed finding. Accordingly, the dispositive issue is not whether Kurtev’s defense “can be

asserted.” Rather, it is whether the trial court erred in rejecting the defense and finding Kurtev

guilty of the traffic violations.

¶8      Kurtev was charged by citation with violating Village code section 18-601(B) for driving

a vehicle upon a highway in the Village at 16 miles per hour over the posted speed limit, a speed

greater than the applicable statutory maximum speed limit. Mount Prospect Village Code

        1
         The court also denied Kurtev’s second motion for directed finding, which was based on the
Village’s failure to prove it was authorized to use the radar and Melendez’s failure to testify he used a
“tuning fork” to test the device. Kurtev does not raise these claims on appeal.

                                                    -3­
1-17-0493


§ 18.601(B) (adopted 1981). He was also charged with violating Village code section 18.306(C)

for disobeying a traffic control signal, specifically failing to stop at a red traffic light and

entering an intersection while the light is red. Mount Prospect Village Code § 18.306(C)

(adopted 1981).

¶9     The Village municipal traffic code follows the Illinois Vehicle Code (625 ILCS 5/1-100

et seq. (West 2016)), which the Village “adopted by reference in its entirety.” Mount Prospect

Village Code § 18.100 (eff. July 1, 2014). Under section 11-301(a) of the Illinois Vehicle Code,

MUTCD was adopted in Illinois to govern local traffic control devices. 625 ILCS 5/11-301(a)

(West 2016); Francis v. Mills, 214 Ill. App. 3d 122, 124 (1991). The Village code provides that,

except for offenses inapplicable here, “[a]ny proceeding resulting from a violation of an Illinois

vehicle code regulation, written as a violation of the village code, shall be deemed to be a civil

matter for purposes of burden of proof and rules of court.” Mount Prospect Village Code

§ 18.100 (eff. July 1, 2014).

¶ 10   With regard to burdens of proof, the Village code provides that driving at “excessive

speed shall be deemed prima facie evidence that such person is driving at a speed greater than is

reasonable, proper and safe, having regard to traffic conditions and the use of the street, or

endangers the safety of any person or property.” Mount Prospect Village Code § 18.602 (adopted

1981). In other words, proof of driving in excess of a posted speed limit raises a rebuttable

presumption that the statute has been violated and this presumption is sufficient to establish the

prosecution’s prima facie case. See People v. Perlman, 15 Ill. App. 2d 239, 244-45 (1957).

Similarly, an official traffic control device “shall be presumed to *** comply with the

requirements of [the Illinois Vehicle Code], unless the contrary shall be established by competent




                                              -4­
1-17-0493


evidence.” 625 ILCS 5/11-305(d) (West 2016); adopted by reference in Mount Prospect Village

Code § 18.100 (eff. July 1, 2014).

¶ 11   Officer Melendez’s testimony amply established the elements for both speeding and

failing to stop at a red light beyond a reasonable doubt. As summarized above, the Village’s

evidence of the violations was unrebutted, and it supports the court’s conclusion that Kurtev was

guilty of both offenses.

¶ 12   Kurtev argues, however, as he did in the trial court, that the Village did not meet its

burden to prove the infractions because it failed to show that the speed limit sign and traffic

control devices conformed to the MUTCD standards and that the speed limit was established

based on an engineering study. Kurtev is correct that, “if and when doubt is raised about the

legality of a posted speed limit sign and a traffic light,” the prosecution must rebut that evidence

in order to support the traffic citations. See People v. Russell, 120 Ill. App. 2d 197, 202 (1970)

(speeding conviction reversed where the defendant elicited evidence demonstrating that radar

device was improperly located in violation of state traffic statute and the State failed rebut this

“affirmative defense”). But Kurtev raised no such doubt here, because he presented no evidence

supporting his defense that the Village’s traffic signs, traffic devices, and speed limit were

“unlawful” for failure to comply with the applicable standards or regulations.

¶ 13   In order to raise the defense, Kurtev was required to present some evidence on the issue

unless the Village’s evidence raised the issue, which it did not. People v. Powers, 89 Ill. App. 2d
120, 121-22 (1967); see Village of Oakwood Hills v. Diamond, 125 Ill. App. 3d 58 (1984)

(speeding conviction reversed where defendant established at trial that speeding ordinance was

invalid). Kurtev recited sections of MUTCD and federal regulations during his argument on the

motion for a directed finding. But when the trial court asked Kurtev if he wanted to cross­


                                               -5­
1-17-0493


examine Melendez, put on his own case, or provide any evidence, Kurtev declined, telling the

court “I don’t have any evidence.” In determining the sufficiency of a claim or defense, the court

will disregard any conclusions of fact or law that are not supported by allegations of specific

fact. Hartmann Realtors v. Biffar, 2014 IL App (5th) 130543, ¶ 20. Since Kurtev failed to

support his defense with allegations of fact, the court properly rejected it.

¶ 14   Kurtev does not acknowledge his failure to support his defense with evidence. Instead,

without citation to Illinois authority, he asserts that the burden is on the Village to establish, as

an element of a traffic offense, that the traffic signs, speed limits, and traffic devices comply with

federal regulations. However, as noted above, the Village code specifically provides that driving

at an excessive speed is prima facie evidence of a speeding violation and that traffic controls are

presumed lawful, absent “competent evidence” to the contrary. The burden was, therefore, on

Kurtev to rebut these presumptions with competent evidence, not on the Village to preemptively

prove compliance.

¶ 15   Kurtev admits he has found no Illinois case supporting his position that the prosecution’s

failure to establish the legality of a posted speed limit or traffic control device is a defense

against charges of traffic violations. Neither have we. Kurtev does recite a litany of traffic cases

from other states, claiming the courts in these cases “accepted the exact same defense” and

dismissed the traffic violation charges.

¶ 16   However,     none    of   the   cited   cases    support   Kurtev’s      contention   that   the

prosecution/municipality must preemptively prove compliance with federally mandated

standards as an element of a traffic offense. Rather, they establish that, if the driver/defendant

presents or elicits competent evidence that a speed limit, traffic sign, or traffic device is not in

compliance with applicable regulations, then the prosecution must rebut that evidence to show


                                                 -6­
1-17-0493


that its traffic laws and signs do comply. See e.g., City of Oak Ridge v. Brown, No. E2008­

02219-COA-R3-CV, 2009 WL 1272302 (Tenn. Ct. App. May 8, 2009) (speeding conviction

affirmed where defendant driver did not provide admissible evidentiary support for his defense

that posted speed limit was not legally established); City of Mentor v. Mills, No. 12-269, 1988
WL 76764 (Ohio Ct. App. July 22, 1988) (speeding conviction reversed where municipality did

not rebut driver’s evidence that traffic signs did not meet mandated height requirement); State v.

Morse, 572 A.2d 1342 (Vt. 1990) (speeding conviction reversed where city clerk was unable to

rebut defendant’s “ ‘competent evidence’ ” showing no engineering study was done to establish

speed limit as required by statute); Commonwealth v. Kondor, 651 A.2d 1135 (Pa. Super. Ct.

1994) (speeding conviction affirmed where prosecution presented evidence rebutting driver’s

challenge to engineering studies underlying speed limit).

¶ 17    It was not the Village’s initial burden to offer evidence of the engineering studies

underlying the speed limit or that the traffic signs and devices complied with applicable

regulations. The speed limit and traffic signs and devices are presumptively valid. It was for

Kurtev to rebut that presumption with competent evidence, which he failed to do.

¶ 18   For the foregoing reasons, we affirm the judgment of the trial court.

¶ 19   Affirmed.




                                              -7­